Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 1 of 8 PageID: 936




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 ROOFERS’ PENSION FUND,
 individually and on behalf of all others
 similarly situated,                        No. 2:16-cv-2805-MCA-LDW

                           Plaintiffs,

                    v.

 PAPA, et al.,

                           Defendants.


 CARMIGNAC GESTION, S.A.,
                                            No. 2:17-cv-10467-MCA-LDW
                           Plaintiffs,

                    v.

 PERRIGO CO. PLC, et al.,

                           Defendants.


 MASON CAPITAL L.P., et al.,
                                            No. 2:18-cv-1119-MCA-LDW
                           Plaintiffs,

                    v.

 PERRIGO CO. PLC, et al.,

                           Defendants.
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 2 of 8 PageID: 937




 PENTWATER EQUITY
 OPPORTUNITIES MASTER FUND
 LTD.,                                    No. 2:18-cv-1121-MCA-LDW

                        Plaintiffs,

                  v.

 PAPA, et al.,

                        Defendants.


 HAREL INSURANCE COMPANY,
 LTD., et al.,                            No. 2:18-cv-2074-MCA-LDW

                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.


 FIRST MANHATTAN CO.,
                                          No. 2:18-cv-2291-MCA-LDW
                        Plaintiff,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 3 of 8 PageID: 938




 TIAA-CREF INVESTMENT
 MANAGEMENT, LLC, et al.,
                                          No. 2:18-cv-8175-MCA-LDW
                        Plaintiffs,

                  v.

 PAPA, et al.,

                        Defendants.


 NATIONWIDE MUTUAL FUNDS.,
 et al.,                                  No. 2:18-cv-15382-MCA-LDW

                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.


 WCM ALTERNATIVES: EVENT-
 DRIVEN FUND, et al.,                     No. 2:18-cv-16204-MCA-LDW

                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 4 of 8 PageID: 939




 HUDSON BAY MASTER FUND
 LTD., et al.,
                                          No. 2:18-cv-16206-MCA-LDW
                        Plaintiffs,

                  v.

 PAPA, et al.,

                        Defendants.


 SCHWAB CAPITAL TRUST, et al.,
                                          No. 2:19-cv-3973-MCA-LDW
                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.


 SCULPTOR MASTER FUND, LTD.
 f/k/a OZ MASTER FUND, LTD., et           No. 2:19-cv-4900-MCA-LDW
 al.,

                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 5 of 8 PageID: 940




 ABERDEEN CANADA FUNDS –
 GLOBAL EQUITY FUND, et al.,
                                          No. 2:19-cv-6560-MCA-LDW
                        Plaintiffs,

                  v.

 PAPA, et al.,

                        Defendants.


 DISCOVERY GLOBAL CITIZENS
 MASTER FUND, LTD., et al.,               No. 2:19-cv-21502-MCA-LDW

                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.


 YORK CAPITAL MANAGEMENT,
 L.P., et al.,                            No. 2:19-cv-21732-MCA-LDW

                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 6 of 8 PageID: 941




 BURLINGTON LOAN
 MANAGEMENT DAC,
                                          No. 2:20-cv-1484-MCA-LDW
                        Plaintiff,

                  v.

 PAPA, et al.,

                        Defendants.


 UNIVERSITIES
 SUPERANNUATION SCHEME                    No. 2:20-cv-2262-MCA-LDW
 LTD.,

                        Plaintiff,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.


 PRINCIPAL FUNDS, INC, et al.,
                                          No. 2:20-cv-2410-MCA-LDW
                        Plaintiffs,

                  v.

 PERRIGO CO. PLC, et al.,

                        Defendants.
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 7 of 8 PageID: 942




 KUWAIT INVESTMENT
 AUTHORITY, et al.,
                                              No. 2:20-cv-3431-MCA-LDW
                          Plaintiffs,

                   v.

 PAPA, et al.,

                          Defendants.


 BLACKROCK GLOBAL
 ALLOCATION FUND, INC., et al.,               No. 2:20-cv-4748-MCA-LDW

                          Plaintiffs,

                   v.

 PERRIGO CO. PLC, et al.,

                          Defendants.


      PLEASE TAKE NOTICE that Jason S. Kanterman hereby enters his

appearance as co-counsel for Defendant Perrigo Co., plc.

Dated: January 13, 2021                 Respectfully submitted,

                                        s/ Jason S. Kanterman
                                        Jason S. Kanterman
                                        FRIED, FRANK, HARRIS, SHRIVER
                                            & JACOBSON LLP
                                        One New York Plaza
                                        New York, New York 10004
                                        Phone: (212) 859-8000
                                        Jason.Kanterman@friedfrank.com
                                        Counsel for Defendant Perrigo Co., plc
Case 2:20-cv-02262-MCA-LDW Document 58 Filed 01/13/21 Page 8 of 8 PageID: 943




                         CERTIFICATE OF SERVICE

      I hereby certify, that on January 13, 2021, I electronically filed the attached

Notice of Appearance by using the Court’s CM/ECF system, and accordingly

served all parties who receive notice of the filing via the Court’s CM/ECF system.


                                                     s/ Jason S. Kanterman
                                                     Jason S. Kanterman
